Citation Nr: 0428064	
Decision Date: 10/12/04    Archive Date: 10/19/04

DOCKET NO.  03-05 433A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for anxiety with 
depression and post-traumatic stress disorder (PTSD), 
evaluated as 50 percent disabling prior to August 23, 2003, 
and currently evaluated as 70 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Appellant, his daughter, and a family friend


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel



INTRODUCTION

The appellant served on active duty as an Army officer from 
June 1941 to January 1946, including combat during World War 
II in the China-Burma-India Theater of Operations.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  In that determination, the RO denied the 
appellant's claim for an evaluation in excess of 50 percent 
for the service-connected psychiatric disability.  The 
appellant disagreed and this appeal ensued.  In an October 
2003 rating decision, the RO increased the disability rating 
to 70 percent disabling effective August 23, 2003, the date 
of a VA examination.  The appellant continued his 
disagreement and herein seeks an increased evaluation from 
the date of his claim.  

In July 2004, the appellant, his daughter, and a family 
friend testified at a hearing before the undersigned Acting 
Veterans Law Judge designated by the Chairman of the Board to 
conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 
2002).  A transcript of the hearing is of record.  Soon after 
the hearing, in July 2004, the appellant moved the Board to 
advance his case on the docket due to his advanced age.  In 
September 2004, the Board granted the motion and this case 
has been advanced on the docket.  See 38 C.F.R. § 20.900(c) 
(2003).  

As a final introductory note, it appears that a request has 
been filed in April 2004 for appointment of a fiduciary, 
custodian, or guardian to act on the appellant's behalf.  
This request is referred to the RO for appropriate action.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The appellant experiences total occupational and social 
impairment due to impairment in thought processes and 
communication, grossly inappropriate behavior, intermittent 
inability to perform activities of daily living and 
disorientation since at least his date of claim due to 
anxiety, depression, and PTSD.  


CONCLUSION OF LAW

The criteria for a 100-percent schedular evaluation for 
anxiety with depression and PTSD have been met as of the date 
of claim, November 6, 2000.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1 to 4.16, 4.130, Diagnostic Code 9411 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA has an obligation to assist claimants in the development 
of information and evidence necessary to substantiate their 
claims and a duty to notify them of such information and 
evidence.  A recently codified statute, the Veterans Claims 
Assistance Act of 2000 (VCAA), redefined these obligations.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2003).  

The Board finds that the RO has fully satisfied these 
obligations and that sufficient evidence is of record to 
decide the appeal.  If there were any deficiency of notice or 
assistance, it would not be prejudicial to the appellant, 
given the favorable nature of the Board's decision with 
regard to the issue on appeal.  No further notice or 
assistance is required.   

II.  Analysis

The appellant is a World War II combat veteran of the China-
India-Burma Theater of Operations.  A War Department Adjutant 
General's Office document (Form WD AGO 53-98, Military Record 
and Report of Separation, Certificate of Service) indicated 
his military occupation specialty was "Combat Liaison 
Officer", he received no wounds in action, he participated 
in the India-Burma Campaign, and he was awarded the Combat 
Infantryman Badge (which signifies combat) and the Asiatic-
Pacific Campaign Medal.  (It is noted that the document does 
not indicate he was awarded the World War II Victory Medal, 
possibly because that decoration was not ready for issue 
until after the appellant separated from active service.)  

Several documents in the service medical records summarized 
his active duty activities.  As a First Lieutenant and then a 
Captain in the Army of the United States, he arrived in 
theater in August 1943 and served in India and Burma through 
March 1944.  His combat experience occurred when he was a 
liaison officer with Chinese troops during the Northern and 
Central Burma campaigns from March 1944 to February 1945.  

It was during this combat period that the service medical 
records show increased emotional difficulties.  In August and 
September 1944, he was hospitalized for nervous tension and 
depression.  He returned to his combat duties, but in 
February 1945 apparently asked his commanding officer for 
relief, and in March 1945 entered a service hospital with 
diagnoses of combat fatigue, increased nervous tension, 
insomnia, depression, and fatigability.  He spoke of the 
possibility of suicide and of a hope of being killed 
accidentally.  In April 1945 he set sail for he United 
States, arriving in Miami in late May 1945 where he continued 
his hospitalization.  A medical board report in August 1945 
documented these findings, and noted a childhood history of 
inferiority feelings due to a nasal deformity and a history 
of a cerebral concussion in 1929 at age 10 after a fall from 
a wagon.  The medical board diagnosed anxiety state with 
reactive depression and paranoid tendencies manifested by 
depression, hypersensitivity, inferiority feelings, and self 
consciousness.  The board set the date of onset as December 
1944 and the date of his unfitness for duty in March 1945.  
He was separated from the Army in January 1946 due to this 
disability.  

By a March 1946 rating decision, the VA granted his claim of 
service connection for anxiety state, with reactive 
depression and paranoid tendencies, and assigned a 50-percent 
evaluation.  Over the years, the description of the 
disability has slightly changed, so that it is now styled 
"anxiety reaction, with depression and PTSD."  The rating 
was reduced to 30-percent disabling in 1948, but increased 
again to 50-percent disabling in 1961.  VA continued the 
rating at this level, most recently in a March 1999 rating 
decision.  On November 6, 2000, VA received this claim for an 
increased evaluation.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2003), which described the criteria for evaluating specific 
disabilities based on the average impairment of earning 
capacity.  See 38 U.S.C.A. § 1155 (West 2002).  Separate 
diagnostic codes identify the various disabilities.  In 
evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (2003); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although review 
the recorded history of a disability is required to render a 
more accurate evaluation, past medical reports do not hold 
greater precedence over current findings - the present level 
of disability is of primary concern.  38 C.F.R. § 4.2 (2003); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If the 
preponderance of the evidence is in favor of the veteran's 
claim, or the evidence is in equipoise, the claim will be 
granted.  A claim will be denied only if the preponderance of 
the evidence is against the claim.  See 38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2003); Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).  

The appellant's disability - anxiety with depression and PTSD 
- is evaluated using criteria found in the general rating 
formula for mental disorders set forth at 38 C.F.R. § 4.130 
(2003).  The criteria relevant to this case provide for 50-, 
70-, and 100-percent evaluations based on the following 
criteria:

50 percent:  Occupational and social impairment 
with reduced reliability and productivity due to 
such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; 
difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

70 percent:  Occupational and social impairment, 
with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.  

100 percent:  Total occupational and social 
impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own 
name.  

The appellant argues that he has been totally disabled due to 
his service-connected psychiatric disability for many years.  
Since 1961, he has received disability benefits from the 
Social Security Administration based on his psychiatric 
symptomatology.  He maintains the disability has increased in 
severity over the past several years.  Treatment records 
dated in 1999 and 2000 revealed the use of medication for 
anxiety.  VA examination in February 2001 indicated he 
complained of nervousness, increased irritability, intrusive 
thoughts of events that occurred during service, difficulty 
sleeping and nightmares.  Upon examination, he had an anxious 
mood and there was evidence of psychomotor agitation; his 
thought processes were somewhat circumstantial and the 
examiner found that the appellant had only partial insight 
into his disability.  The examiner diagnosed PTSD and opined 
that the appellant was at least moderately impaired both 
socially and industrially.  

VA treatment records in 2002 show treatment with medication 
for depression and various symptoms associated with PTSD.  In 
May 2002, the appellant was hospitalized due in part to 
thoughts of suicide and severe depression.  In 2003, he 
required counseling due to guilt issues and difficulty coping 
with his wife's diagnosis of Alzheimer's disease.  

Upon VA examination in August 2003, the appellant complained 
of being totally hopeless.  He presented with poor hygiene 
and had difficulty communicating due to an inability to 
select appropriate wording.  He was disoriented and could not 
stay on subject during the course of the interview.  He 
related having intrusive thoughts of experiences during his 
period of service and occasional thoughts of suicide.  The 
examiner reviewed the claims folder, diagnosed chronic PTSD, 
and assigned a Global Assessment of Functioning (GAF) score 
of 44.  The examiner opined that the appellant was extremely 
depressed, had significant cognitive problems, and was 
severely impaired both socially and industrially.  

The appellant, his daughter, and a family friend of more than 
40 years testified at a Travel Board hearing before the 
undersigned in July 2004.  Their testimony revealed the 
appellant's mental health has been rapidly deteriorating for 
approximately nine years due to his new role of primary care-
giver for his wife, who began showing signs of Alzheimer's 
disease in the mid-1990's.  The appellant's daughter 
testified that within the last five years he has been so 
depressed that she feared for his safety, that he was unable 
to perform basic activities of daily living, such as feeding 
and dressing himself, due to his severe depression.  The 
family friend reported similar observations based on frequent 
visits at the appellant's home.  Both the appellant's 
daughter and his friend testified regarding the appellant's 
poor hygiene, inappropriate behavior, periodic 
disorientation, and inability to have social and industrial 
interactions.  

Given this evidence, the Board finds the appellant has 
experienced total occupational and social impairment due to 
impairment in thought processes and communication, grossly 
inappropriate behavior, intermittent inability to perform 
activities of daily living, and disorientation as a result of 
anxiety, depression, and PTSD, since at least the date of his 
claim, November 6, 2000.  The VA examination in February 2001 
reported some of these findings and indicated a moderate 
level of disability, though it apparently did not (based on 
the examination report) have full knowledge of the 
difficulties the appellant was undergoing.  The treatment 
records in 2002 and the August 2003 examination revealed 
suicidal ideation, an element of the criteria for a 70-
percent evaluation, though it was not until 2003 that the 
treatment records noted the difficulties the appellant's wife 
had with Alzheimer's disease.  Without that information, the 
treating physicians were not in a position to assess the 
effect of these difficulties on the appellant's psychiatric 
condition.  

Moreover, though the August 2003 examination reported severe 
disability and revealed a GAF score of 44 (on which the RO 
based the assignment of a 70-percent evaluation), that 
examination and score did not account for the deteriorating 
home life the appellant experienced.  The GAF scale reflects 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS   32 (4th ed. 1994) (hereinafter DSM-IV); 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A GAF score 
is highly probative as it relates directly to the appellant's 
level of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  A score of 
44 is within the range 41 to 50, which corresponds to 
"[s]erious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  Id.  This 
severity appears less than the total impairment contemplated 
by a 100 percent schedular evaluation.  The examiner in 
August 2003 did not have access, though, to the information 
now before the Board that indicates a significant 
deterioration in the appellant's psychiatric disorder 
corresponding to his wife's advancing Alzheimer's disease.  

These increasing difficulties, which the appellant's daughter 
and family friend discussed thoroughly in the July 2004 
hearing, began in the mid-1990s, were significantly stressful 
on the appellant, and have manifested themselves in a total 
social and occupational impairment.  They were not fully set 
forth prior to the July 2004 hearing, though the testimony 
credibly revealed the extent of these difficulties reaching 
back several years.  The record as a whole supports the 
finding that the appellant's service-connected psychiatric 
disability had totally deteriorated when this current claim 
was filed on November 6, 2000.  Though the RO assigned 
separate or "staged" ratings prior to and after the August 
2003 VA examination, it is the determination of the Board 
that the evidence supports a 100-percent evaluation as of 
November 6, 2000, the date of claim.  


ORDER

A 100-percent rating for anxiety with depression and PTSD is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.  



	                        
____________________________________________
	JEFFREY J. SCHUELER
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



